Citation Nr: 1731268	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-09 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to Agent Orange or other chemical agent exposure.

2.  Entitlement to service connection for a skin rash, to include as due to Agent Orange or other chemical agent exposure.

3.  Entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange or other chemical agent exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from January 1968 to June 1970.  He served in the Panama Canal Zone from January 4, 1968 to June 3, 1970.  

These matters initially came before the Board of Veterans' Appeals (Board) from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

By a June 2006 rating action, the RO originally denied service connection, in part, for skin cancer, skin rash and bilateral foot condition, to include as due to Agent Orange exposure.  In making its determination, the RO concluded that the evidence of record (i.e., service treatment records and its March 2006 letter to the Veteran) did not demonstrate that the Veteran had skin cancer, skin rash, or a bilateral foot condition during service and no evidence demonstrating that he currently had these disabilities and, if demonstrated, that they were etiologically related to military service, to include exposure to herbicides.  The Veteran was notified of the RO's decision in June 2006.  In February 2007, VA treatment reports were received into the record that contained diagnoses of basal cell carcinoma, peripheral neuropathy, and dermatochalasis.  These treatment reports are relevant to the claims because they show that the Veteran has skin disorders and peripheral neuropathy.  Thus, the Board finds that VA received new and material evidence within a year of issuance of the June 2006 RO denial.  Accordingly, de novo review of the claims are appropriate.  See 38 C.F.R. § 3.156(b) (2016).

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2010.  A transcript of that hearing is associated with the record.

These matters were most recently before the Board in August 2016.  At that time, the Board remanded the appeal to have the Agency of Original Jurisdiction (AOJ) obtain two outstanding reports that addressed the Veteran's claimed exposure to Agent Orange during his period of military service in Panama, and to schedule him for a VA examination to determine the etiology of his claimed skin rash.  Thereafter, VA received a December 2012 Agent Orange Investigative Report titled, "Agent Orange Investigative Report:  Investigations into the Allegations of Agent Orange in the Canal Zone and Panama," and May 2013 Memorandum for the Record, prepared by the Joint Service for Records Research Center (JSRRC).  In October 2016, a VA physician examined the Veteran and provided an opinion as to the etiology of all of his diagnosed skin disabilities.  Thus, the requested development has been accomplished and the matters have returned to the Board for further appellate consideration. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate review of the claims, remand is necessary to obtain addendum opinions and to afford the Veteran's representative, Texas Veterans Commission, the opportunity to submit a VA Form 646 or other written argument, in support of the appeal.  The Board will discuss the reasons for remand below.

Regarding the claims for service connection, remand is required for an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Veteran contends that his skin cancer, skin rash, and peripheral neuropathy are the result of his exposure to Agent Orange and/or other non-tactical chemicals and pesticides during his period of military service in the Panama Canal Zone from 1968 to 1970.  The Veteran's military personnel records confirm that he served in the Panama Canal Zone from January 4, 1968 to June 3, 1970.  

Regarding the skin rash and skin cancer claims, an addendum opinion is needed regarding whether sun exposure during his Panama service caused these disorders.  At the 2010 Board hearing, the Veteran testified that while he was stationed in Panama, he received a lot of sun exposure and, as a result, developed skin issues.  (He reported that that he had had minimal post-service occupational sun exposure during his employment in real estate.  Additionally, the October 2016 VA examiner opined that one of the risk factors for developing two of the Veteran's diagnosed skin disabilities, basal cell carcinoma and squamous cell carcinoma, was sun exposure.  But no opinion was provided on this theory.  The Veteran is competent to describe that he had sun exposure during his service in Panama and current skin diagnoses are of record.  Thus, the Board finds that an addendum opinion should be obtained.

Regarding the peripheral neuropathy claim, and addendum opinion is needed regarding whether the disorder is caused by non-Agent Orange chemicals exposure.  VA has not conceded exposure to tactical herbicides, notably Agent Orange, in the Panama Canal Zone, to include being sprayed, used, shipped in 100-200 pound drum, and/or stored in drums to be used to control vegetation around military bases.  See Agent Orange Investigative Report titled:  "Investigations into the Allegations of Agent Orange in the Canal Zone and Panama," dated in December 2012, and JSRRC's May 2013 Memorandum for Record.  Yet, these reports do not address the use of non-tactical herbicides/pesticides, such as dichloro diphenyl trichloroethane (DDT) in Panama.  The Veteran asserts that his alleged exposure to non-tactical chemicals, such as DDT, in Panama is also causally responsible for his development of peripheral neuropathy.  In June 2014, the Veteran submitted to the Board additional information regarding his Panama service and chemical use therein, to include lay statements; buddy statements; official service department documents regarding the use of chemicals; and, and other related submissions.  A 2015 VA examiner did not provide an opinion addressing the etiology of the Veteran's peripheral neuropathy, notably its relationship to his reported exposure to non-tactical herbicides.  Thus, the Board finds that an addendum opinion should be obtained.

Finally, a remand is also required to ensure that the Veteran is afforded due process with respect to the issues on appeal.  The Veteran is entitled to representation at all stages of an appeal.  See 38 C.F.R. § 20.600(2016).  This representation includes providing the appointed representative with an opportunity to submit argument in support of the claim on appeal.  The Board notes that the Texas Veterans Commission did not submit a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to the certification of the claims to the Board.  The Veteran's representative must be offered the opportunity to provide argument in support of the claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the electronic record all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the electronic record.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's diagnosed skin disabilities from the October 2016 VA physician or another similarly qualified medical practitioner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each of the diagnosed skin disorders listed in the October 2016 medical opinion (i.e., basal cell carcinoma; seborrheic keratoses; squamous cell carcinoma; and, prurigo nodularis) had onset in, or is otherwise related to, military service, to include the Veteran's sun exposure during his confirmed period of active duty in Panama.  The Veteran provided competent testimony that he had minimal post-service occupational sun exposure during his employment in real estate.  

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's peripheral neuropathy from the October 2016 VA physician or another similarly qualified medical practitioner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed peripheral neuropathy had onset in, or is otherwise related to, military service, to include his reported exposure to non-tactical herbicides and pesticides (e.g., DDT) during active duty during his service in Panama.

In providing the requested opinion, the examiner must review and comment on the lay statements; buddy statements; and, official service department documents regarding the use of chemicals/pesticides in Panama, which were submitted by the Veteran to the Board in June 2014.

5.  Ensure compliance with the directives of this remand.  If an opinion is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  Contact the Veteran's authorized representative, Texas Veterans Commission, and afford it an opportunity to review the claims file and complete a VA Form 646 or equivalent prior to re-certifying the appeal to the Board.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected.

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



 _________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

